Citation Nr: 0414029	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  96-18 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to increased evaluation for a right ankle 
disorder, currently evaluated as 20 percent disabling 20 
percent disabling.

2.  Entitlement to service connection for a right hip 
disorder as secondary to a service-connected right ankle 
condition.

3.  Entitlement to service connection for a low back disorder 
as secondary to a service connected right ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from June 1951 to May 
1953.

This matter came before the Board of Veterans' Appeals on 
appeal from a February 1996 rating decision by the Department 
of Veterans Affairs (VA) New York, New York Regional Office 
(RO).

Rating decisions by the RO in April 1996 and April 2003 
increased the disability evaluation for the service-connected 
right ankle condition to 10 percent from July 1995 and 20 
percent from November 2000, respectively.

In a memorandum dated in November 2002, the veteran's 
representative has raised the issues of secondary service 
connection for the veteran left hip and knees.  These issues 
have not been developed for appellate review and are referred 
to the RO for action deemed appropriate. 


REMAND


The duty of the VA to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 2002) and 38 C.F.R. § 3.103(a) (2003), requires that 
the VA accomplish additional development of the record, to 
include obtaining the report of an adequate VA examination, 
if it finds that the record currently before it is 
inadequate. This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances. Littke v. Derwinski, 1 Vet. App. 90 (1991).

The Board notes that the most recent VA examinations for 
compensation purposes for an evaluation of the casual 
relationship contended by the veteran between his service-
connected right ankle disorder and his right hip and low back 
was conducted in February 1996.  At that time the examiner 
rendered an opinion that the veteran's degenerative arthritis 
of the spine and right hip disorder (see October 1996 
opinion) were unrelated to the service connected right ankle 
disability.  The examination did not contain a specific 
diagnosis of a right hip disability.  The veteran has 
maintained that his right ankle disability has become 
progressively more disabling since that examination and the 
current record on appeal supports his contention.  The Board 
and the veteran's representative, as indicated in his May 
2002 Appellant's Brief, are of the opinion that a current VA 
examination is warranted, including etiological opinions.  
See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Further, the veteran's representative, in a memorandum dated 
in August 2003, has requested that the veteran be afforded a 
personal hearing in connection with his claims.  It does not 
appear from the record before the Board that this request has 
been subsequently withdrawn.  The Board may not proceed until 
the veteran is provided the opportunity for a hearing in 
accordance with his request, 38 U.S.C.A. 7105(b) (West 2002). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following actions:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied. See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  In light of the indication that the 
veteran wants a hearing in connection 
with his current appeal, the specific 
kind of hearing desired should be 
clarified and one should be scheduled as 
appropriate. 

3. The RO should have the veteran 
examined by a VA orthopedist to determine 
the nature, severity, and etiology of any 
chronic low back and right hip 
disabilities and the severity of the 
service connected right ankle disorder.  
The examiner should review the veteran's 
claims file.  In addition to X-rays of 
the right hip, any additional studies 
deemed necessary should be conducted. 

Concerning the right ankle, the 
examination should include evaluations 
for limitation of motion.  The examiner 
should be requested to note the normal 
range of motion of the ankle.  
Additionally, the examiner should be 
requested to determine whether the right 
ankle exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis. The examiner 
should also be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
right ankle is used repeatedly over a 
period of time.  

Following the examination, if a low back 
and/or right hip disability is diagnosed 
the examiner is requested to provide an 
opinion as to whether it is as likely as 
not that the service-connected right 
ankle disability caused or aggravates any 
identified low back and/or right hip 
disability.  A complete rational for any 
opinion expressed should be included in 
the report.

4. Thereafter, the RO should readjudicate 
the claims with consideration of the 
evidence added to the record since the 
April 2003 supplemental statement of the 
case, the provisions of 38 C.F.R. 
§ 3.310(a) (2003), and the directives set 
forth in Allen v. Brown, 7 Vet. App 439 
(1995).  If the benefits sought are not 
granted, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




